Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 9 and 17, the prior art reference Park et al. US 2022/0225370 A1 discloses that the MAC-CE may additionally include information representing/indicating whether the MAC-CE is related to TCI states update for a single CC/BWP or simultaneous TCI states update for the multiple CCs/BWPs, in addition to the specific bit field indicating/related to the combination (or set) of CCs/BWPs. Zhou et al. US 2021/0135802 A1 discloses that the UE may receive information indicating a set of CCs and apply the TCI state update UE 115-a may update the table such that the updated TCI states correspond to the updated QCL relationships indicated by the TCI state update 215.across cell groups associated with the set of CCs. John Wilson et al. US 2019/0222289 A1 discloses. However, the prior art references do not disclose for each CC(i) in the first subset of CCs, determine a beam based on the TCI state update, and apply the beam for a reception of a downlink (DL) control channel or a DL data channel associated with the CC(i), wherein i is an index and takes a value from {1, 2, ..., n}, wherein the beam is determined based on a spatial quasi-co-location (QCL) property used to receive or transmit a source reference signal (RS) indicated via the TCI state update.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472